


Exhibit 10.1


GUARANTY OF RECOURSE OBLIGATIONS
This GUARANTY OF RECOURSE OBLIGATIONS, is made as of June 30, 2003 (this
Agreement), by AMERICAN FINANCIAL REALTY TRUST, a Maryland real estate
investment trust, and FIRST STATES GROUP, L.P., a Delaware limited partnership
(collectively, Guarantor), each having an office at 1725 The Fairway,
Jenkintown, Pennsylvania 19046, to and for the benefit of GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation (together with its successors and
assigns, Lender), having an office at 60 Wall Street, l0th Floor, New York, New
York 10005.
W I T N E S S E T H:
WHEREAS, on the date hereof, in accordance with the terms of a Loan and Security
Agreement, dated as of the date hereof (as the same may be amended and
supplemented from time to time, the Loan Agreement), between Lender and First
States Investors 5000A, LLC, a Delaware limited liability company (Borrower),
Lender is making a loan to Borrower in the principal amount of $400,000,000.00
(the Loan);
WHEREAS, Guarantor is the owner of a direct or indirect beneficial interest in
Borrower and will derive substantial benefit from the Loan;
WHEREAS, as a condition to making the Loan, Lender has required Guarantor to
deliver this Agreement for the benefit of Lender; and
WHEREAS, the forgoing recitals are intended to form an integral part of this
Agreement.
NOW, THEREFORE, in consideration of the foregoing premises, Ten Dollars ($10.00)
paid in hand, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Guarantor agrees as follows:
Section I.     Definitions. Capitalized terms used herein and not defined shall
have the meaning provided in the Note or in the Loan Agreement if no definition
is provided in the Note.
Section 2.     Guaranty. Guarantor hereby absolutely and unconditionally
guarantees to Lender the prompt and unconditional payment of all of the
following obligations and liabilities(collectively, the Guaranteed Obligations):
(a)     any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of the fraudulent acts of Borrower or any Affiliate of Borrower;







1

--------------------------------------------------------------------------------






(b)     Proceeds which Borrower or any Affiliate of Borrower has received and to
which Lender is entitled pursuant to the terms of this Agreement or any of the
Loan Documents to the extent the same have not been applied toward payment of
the Indebtedness, or used for the repair or replacement of the Property in
accordance with the provisions of this Agreement;
(c)     all loss, damage, cost or expense as incurred by Lender and arising from
any intentional misrepresentation of Borrower or any Affiliate of Borrower;
(d)     any misappropriation of Rents or security deposits by Manager, Borrower
or any Affiliate of Borrower;
(e)     any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of all or any part of the Property, the Account Collateral or the Rate
Cap Collateral being encumbered by a Lien (other than pursuant to this Agreement
and the Loan Documents) in violation of the Loan Documents;
(f)     after the occurrence and during the continuance of an Event of Default,
any Rents, issues, profits and/or income collected by Borrower or any Affiliate
of Borrower (other than Rent sent to the Collection Account or paid directly to
Lender pursuant to any notice of direction delivered to tenants of the Property)
and not applied to payment of the Obligations or used to pay normal and
verifiable Operating Expenses, Impositions and Other Charges of the Property or
otherwise applied in a manner permitted under the Loan Documents;
(g)     physical damage to the Property from intentional waste committed by
Borrower or any Affiliate of Borrower;
(h)     any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of the failure of Borrower to comply with the indemnification provisions
of Article XIV of the Loan Agreement;
(i)     any and all liabilities, obligations, losses, damages, costs and
expenses (including, without limitation, reasonable attorneys' fees, causes of
action, suits, claims, demands and adjustments of any nature or description
whatsoever) which may at any time be imposed upon, incurred by or awarded
against Lender, in the event (and arising out of such circumstances) that
Borrower should raise any defense, counterclaim and/or allegation in any
foreclosure action by Lender relative to the Property, the Account Collateral or
the Rate Cap Collateral or any part thereof which is found by a court to have
been raised by Borrower in bad faith or to be without basis in fact or law;
(j)     in the event either (y) an involuntary case is commenced against
Borrower under the Bankruptcy Code by any Person other than Lender that is not
dismissed



2

--------------------------------------------------------------------------------






within ninety (90) days or (z) an order for relief is entered with respect to
the Borrower under the Bankruptcy Code through the actions of the Borrower or
any of its Affiliates;
(k)     any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of any noncompliance of any Individual Property with applicable building
and zoning laws, rules and regulations or the failure to any valid certificate
of occupancy to be in existence for any Individual Property; or
(l)     reasonable attorney's fees and expenses incurred by Lender in connection
with any successful suit filed on account of any of the foregoing clauses (a)
through (k).
Notwithstanding the foregoing, the obligations and liabilities arising under
clause (k) above shall be Guaranteed Obligations of First States Group, L.P.
only and shall not be Guaranteed Obligations of American Financial Realty Trust.
Section3.     Guaranty of Payment. This Agreement is a guaranty of payment and
not merely a guaranty of collection and upon any failure of Borrower to pay the
Guaranteed Obligations, Lender may, at its option, proceed directly and at once,
without notice, against Guarantor to collect and recover the full amount of the
liability to pay the Guaranteed Obligations hereunder or any portion thereof,
without proceeding against Borrower or any other Person, or foreclosing upon,
selling, or otherwise disposing of or collecting or applying against any of the
collateral for the Loan.
Section 4.     Continuing Guaranty. This is a continuing guaranty and the
obligations of Guarantor hereunder are and shall be absolute under any and all
circumstances, without regard to the validity, regularity or enforceability oft
he Note, the Loan Agreement, the Security Instrument or any other Loan Document,
a true copy of each of said documents Guarantor hereby acknowledges having
received and reviewed.
Section 5.     Obligations Deferred. Any indebtedness of Borrower to Guarantor
now or hereafter existing, including, without limitation, any rights to
subrogation which Guarantor may have as a result of any payment by Guarantor
under this Agreement, together with any interest thereon, shall be, and such
indebtedness is, hereby deferred, postponed and subordinated to the prior
payment in full of the Guaranteed Obligations. Until payment in full of the
Obligations, including interest accruing on the Note after the commencement of a
proceeding by or against Borrower under the Bankruptcy Code which interest the
parties agree shall remain a claim that is prior and superior to any claim of
Guarantor notwithstanding any contrary practice, custom or ruling in cases under
the Bankruptcy Code generally, Guarantor agrees not to accept any payment or
satisfaction of any kind of indebtedness of Borrower to Guarantor and hereby
assigns such indebtedness to Lender, including the right to file proof of claim
and to vote thereon in connection with any such proceeding under the Bankruptcy
Code, including the right to vote on any plan of reorganization.

3

--------------------------------------------------------------------------------






Section 6.     Expenses. Guarantor agrees that, promptly after notice or demand,
Guarantor will reimburse Lender, to the extent that such reimbursement is not
made by Borrower, for all expenses, including, without limitation reasonable
counsel fees and disbursements, incurred by Lender in connection with the
collection of the Guaranteed Obligations or any portion thereof
Section 7.     Waivers.
(a)     Guarantor hereby waives notice of the acceptance hereof, presentment,
demand for payment, protest,notice of protest, or any and all notice of
nonpayment, non-performance or non-observance, or other proof, or notice or
demand,
(b)     Guarantor agrees that the validity of this Agreement and the obligations
of Guarantor hereunder shall in no way be terminated, affected or impaired by
reason of(i) the assertion by Lender of any rights or remedies which it may have
under or with respect to any of the Note, the Loan Agreement, the Security
Instrument or any other Loan Documents against any Person obligated thereunder;
(ii) any failure to file or record any of such instruments or to take or perfect
any security intended to be provided thereby; (iii) the release or exchange of
any property or interest covered by the Loan Agreement or the Security
Instrument or any other collateral for the Loan; (iv) Lender's failure to
exercise, or delay in exercising, any such right or remedy or any right or
remedy which Lender may have hereunder or in respect to this Agreement; (v) the
commencement of a case under the Bankruptcy Code by or against any Person
obligated under the Note, the Loan Agreement, the Security Instrument or any
other Loan Document; or (vi) any payment made on the Guaranteed Obligations or
any other indebtedness arising under the Note, the Loan Agreement, the Security
Instrument or any other Loan Document, whether made by Borrower or Guarantor or
any other Person, which is required to be refunded pursuant to any bankruptcy or
insolvency law; it being understood that no payment so refunded shall be
considered as a payment of any portion of the Guaranteed Obligations, nor shall
it have the effect of reducing the liability of Guarantor hereunder. It is
further understood, that if Borrower shall have taken advantage of, or be
subject to the protection of, any provision in the Bankruptcy Code, the effect
of which is to prevent or delay Lender from taking any remedial action against
Borrower, including the exercise of any option Lender has to declare the
Guaranteed Obligations due and payable on the happening of any default or event
under the terms of the Note, the Loan Agreement, the Security Instrument or any
other Loan Document, then the Guaranteed Obligations shall become due and
payable and Lender may, as against Guarantor, declare the Guaranteed Obligations
to be due and payable and enforce any or all of its rights and remedies against
Guarantor provided for herein,
(c)     This Agreement shall remain and continue in full force and effect as to
any modification, extension or renewal of the Note, the Loan Agreement, the
Security Instrument or any other Loan Document Lender shall not be under a duty
to protect, secure or insure any security or lien provided by the Loan Agreement
or the Security Instrument or any

4

--------------------------------------------------------------------------------






other collateral, and Guarantor acknowledges that other indulgences or
forbearance may be granted under any or all of such documents, all of which may
be made, done or suffered without notice to, or further consent of, Guarantor.
(d)     Guarantor hereby waives the pleading of any statute of limitations as a
defense to the obligation hereunder.
Section 8.     Miscellaneous.
(a)     MARSHALING. GUARANTOR WAIVES ANY RIGHT OR CLAIM OF RIGHT TO CAUSE A
MARSHALING OF BORROWER'S ASSETS OR TO CAUSE LENDER TO PROCEED AGAINST ANY OF THE
SECURITY FOR THE LOAN BEFORE PROCEEDING UNDER THIS AGREEMENT AGAINST BORROWER OR
TO PROCEED AGAINST GUARANTOR IN ANY PARTICULAR ORDER. GUARANTOR AGREES TRAT ANY
PAYMENTS REQUIRED TO BE MADE HEREUNDER SHALL BECOME DUE AND PAYABLE TEN (10)
DAYS AFTER DEMAND. EXCEPT AS PERMITTED PURSUANT TO SECTION 5 HEREOF, GUARANTOR
EXPRESSLY WAIVES AND RELINQUISHES ALL RIGHTS AND REMEDIES (INCLUDING ANY RIGHTS
OF SUBROGATION) ACCORDED BY APPLICABLE LAW TO GUARANTOR.
(b)     Joint and Several Obligation. If Guarantor consists of more than one
Person or entity, each shall be jointly and severally liable to perform the
obligations of Guarantor hereunder. Anyone of Borrower or one or more parties
constituting Guarantor or any other party liable upon or in respect of this
Agreement or the Loan may be released without affecting the liability of any
party not so released.
(c)     Further Assurances. Guarantor shall execute and acknowledge (or cause to
be executed and acknowledged) and deliver to Lender all documents, and take all
actions, reasonably required by Lender from time to time to confirm the rights
created or now or hereafter intended to be created under this Agreement, to
protect and further the validity and enforceability of this Agreement or
otherwise carry out the purposes of this Agreement.
(d)     Notices. Any notice, election, request, demand, report or statement
which by any provision of this Agreement is required or permitted to be given or
served hereunder shall be in writing and shall be given or served by (i) hand
delivery against receipt, (i) next day delivery by any nationally recognized
overnight courier service providing evidence of the date of delivery, (iii)
certified mail return receipt requested, postage prepaid or (iv) facsimile with
receipt confirmation and a confirmation copy sent in the manner provided in
clauses (i), (ii) or (iii). Any notice shall be addressed to the addresses set
forth below or to such other address as shall be designated by such party in a
written notice to the other party.
If to Indemnitor:    American Financial Realty Trust
First States Group, L.P.



5

--------------------------------------------------------------------------------






1725 The Fairway
Jenkintown, Pennsylvania 19046
Attention:         Edward J. Matey Jr.
Telecopy No.:         (215) 887-9856
Confirmation No.:     (215) 887-2280
With a copy to:         Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, Pennsylvania 19103
Attention:         Michael J. Pedrick
Telecopy No.:         (215) 963-5001
Confirmation No.:     (215) 963-5000
If to Lender:         German American Capital Corporation
60 Wall Street, 10th Floor
New York, New York 10005
Attention:         Eric M. Schwartz and General Counsel
Telecopy No.:         (212) 250-4542
Confirmation No.:     (212) 797-4487
With a copy to:         Midland Loan Services Inc.
10851 Mastin, Suite 700
Overland Park, Kansas 66201
Attention:         Jan Sternin
Telecopy No.:         (913) 253-9001
Confirmation No.     (913) 253-9216
With a copy to:         Skadden, Arps, Slate, Meagher & F1om LLP
Four Times Square
New York, New York 10036
Attention:         Harvey R. Uris, Esq.
Telecopy No.:         (917) 777-2212
Confirmation No.:     (212) 735-3000
All notices, elections, requests and demands required or permitted under this
Agreement shall be in the English language. All notices, elections, requests and
demands under this Agreement shall be effective and deemed received upon the
earliest of (i) the actual receipt of the same by personal delivery or
otherwise, (ii) one (I) Business Day after being deposited with a nationally
recognized overnight courier service as required above, (iii) three (3) Business
Days after being deposited in the United States mail as required above or (iv)
on the day sent if sent by facsimile with confirmation on or before 5:00 p.m.
New York time on any Business Day or on the next Business Day if so delivered
after 5:00 p.m. New York time or on any day other than a Business Day. Rejection
or other refusal to accept or the inability to deliver because of changed
address of



6

--------------------------------------------------------------------------------






which no notice was given as herein required shall be deemed to be receipt of
the notice, election, request, or demand sent.
(e)     Entire Agreement. This Agreement constitutes the entire and final
agreement between Guarantor and Lender with respect to the subject matter hereof
and may only be changed, amended, modified or waived by an instrument in writing
signed by Guarantor and Lender.
(f)     No Waiver. No waiver of any term or condition of this Agreement, whether
by delay, omission or otherwise, shall be effective unless in writing and signed
by the party sought to be charged, and then such waiver shall be effective only
in the specific instance and for the purpose for which given. No delay on
Lender's part in exercising any right, power or privilege under this Agreement
or any other Loan Document shall operate as a waiver of any privilege, power or
right hereunder.
(g)     Successors and Assigns. This Agreement shall be binding upon Guarantor
and its successors and assigns and shall inure to the benefit of Lender and its
successors and permitted assigns. Guarantor, without the prior written consent
of Lender in each instance, may assign, transfer or set over to another, in
whole or in part, all or any part of its benefits, rights, duties and
obligations hereunder, including, but not limited to, performance of and
compliance with conditions hereof, provided that such assignment shall not
release Guarantor of its obligations hereunder.
(h)     Captions. All paragraph, section, exhibit and schedule headings and
captions herein are used for reference only and in no way limit or describe the
scope or intent of, or in any way affect, this Agreement.
(i)     Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one binding Agreement.
(j)     Severability. The provisions of this Agreement are severable, and if
anyone clause or provision hereof shall be held invalid or unenforceable in
whole or in part, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, and not any other clause or provision
of this Agreement.
(k)     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CHOICE OF
LAW RULES. GUARANTOR AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR IN ANY FEDERAL COURT
LOCATED IN OR HAVING JURISDICTION OVER THE SOUTHERN DISTRICT OF NEW YORK AND
CONSENTS TO THE NONEXCLUSIVE



7

--------------------------------------------------------------------------------






JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON GUARANTOR IN THE MANNER AND AT THE ADDRESS SPECIFIED FOR NOTICES IN
THIS AGREEMENT. GUARANTOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.
(l)     JURY TRIAL WAIVER. GUARANTOR AND ALL PERSONS CLAIMING BY, THROUGH OR
UNDER IT, HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY ANTI INTENTIONALLY WAIVE ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I)
ARISING UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR
FUTURE MODIFICATION THEREOF OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF GUARANTOR OR LENDER WITH RESPECT TO THIS AGREEMENT
(AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE; AND GUARANTOR HEREBY AGREES AND CONSENTS THAT AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT HERETO TO THE WAIVER OF ANY RIGHT TO TRIAL BY JURY.
GUARANTOR ACKNOWLEDGES THAT IT HAS CONSULTED WITH LEGAL COUNSEL REGARDING THE
MEANING OF THIS WAIVER AND ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL
INDUCEMENT FOR THE MAKING OF THE LOAN. THIS WAIVER SHALL SURVIVE THE REPAYMENT
OF THE LOAN.
(m)     Counterclaims and Other Actions. Guarantor hereby expressly and
unconditionally waives, in connection with any suit, action or proceeding
brought by Lender in connection with this Agreement, any and every right it may
have to (i) interpose any counterclaim therein (other than a counterclaim which
can only be asserted in the suit, action or proceeding brought by Lender on this
Agreement and cannot be maintained in a separate action) and (ii) have any such
suit, action or proceeding consolidated with any other or separate suit, action
or proceeding.
(n)     Exculpated Parties. The Loan shall be fully recourse to Borrower and the
Guaranteed Obligations shall be fully recourse to Guarantor. Except as set forth
in this Agreement and the Environmental Indemnity, no personal liability shall
be asserted, sought or obtained by Lender or enforceable against (i) any
Affiliate of Borrower, (ii) any Person owning, directly or indirectly, any legal
or beneficial interest in Borrower or any Affiliate of Borrower or (iii) any
direct or indirect partner, member, principal, officer, director, controlling
person, beneficiary, trustee, advisor, shareholder, employee, agent of any
Persons described in clauses (i)







8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has executed this Guaranty of Recourse Obligations
as of the date first set forth above.




AMERICAN FINANCIAL REALTY TRUST,
a Maryland real estate investment trust
 
 
By: /s/ Edward J. Matey Jr.
Name: EDWARD J. MATEY JR.
Title: Senior Vice President
 
 
 
 
FIRST STATES GROUP, L.P.,
a Delaware limited partnership
 
 
By:
First States Group, LLC,
 
a Delaware limited liability company,
 
its General Partner
 
 
 
By: /s/ Sonya A. Huffman
 
Name: SONYA A. HUFFMAN
 
Title: Vice President
 
 
 
 




Guaranty of Recourse Obligations Signature Page

--------------------------------------------------------------------------------






STATE OF Pennsylvania        )
) ss.
COUNTY OF Philadelphia        )


On the 30th day of June in the year 2003 before me, the undersigned, a notary
public in and for said state, personally appeared Edward J. Matey Jr.,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity,
and that by his/her/their signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.




/s/ Deborah R. Cureton
Notary Public




[Notary Seal]
My Commission Expires:






--------------------------------------------------------------------------------






STATE OF Pennsylvania        )
) ss.
COUNTY OF Philadelphia        )


On the 30th day of June in the year 2003 before me, the undersigned, a notary
public in and for said state, personally appeared Sonya A. Huffman, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity, and that by
his/her/their signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.




/s/ Deborah R. Cureton
Notary Public




[Notary Seal]
My Commission Expires:












